The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
Claims 1-20 are reviewed below.  
Filing date 27 Jan 2022 claim priority to 63/142535 filed 28 Jan 2021

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
The claims steps set Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The claims are directed to Organizing Human Activity and this is followed by extra-solution activity (perform action). The claims are directed to ORGANIZING HUMAN ACTIVITY. 
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  
Similar to the clearinghouse in Alice and 
the hedge in Bilski, 
here the idea is applied generally.

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computer implemented, computer readable disk or storage, storage device to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity (performing an action). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. and simply speak or display. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The limitation of machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components.
Applicant says no computer needed. Applicant Spec 63/142535:

    PNG
    media_image1.png
    62
    667
    media_image1.png
    Greyscale

The provisional also tells that the invention is the fundamental concept and long standing practice of estimating demographic from names. 
Alex is known to be a better estimate for a Russian name (after Russian Czars - one after another - named Alex) than Muhammad. George or William are better estimates that one is male and of English origin, than Ngyuen or Fernando. ‘Princess123’ one could estimate is a name for a female.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
As for performing an action, examiner takes Official Notice that advertisements are well-understood routine and conventional.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a ‘computer’, ‘memory’, ‘processor’ which use generic elements, MPEP 2016.05(d). 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (CAFC 2008):
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation”


				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-4 6-10 12-17 19 rejected under 35 USC 103 over Sheppard US 20150067075 in view of Cesare (NPL)

CLAIM 1 17 18
[Wingdings font/0xA2] obtaining a stream data of a video stream, wherein the video stream is a stream of video provided to an audience over the Internet via a live-streaming platform, wherein the stream data comprise information describing a content of the video stream 
Sheppard Abstract, Fig 1, ¶ 3 Fig 7-9 and corresponding text 

[Wingdings font/0xA2] obtaining a handle of a viewer of the video stream, wherein the viewer is identified in the video stream using the handle, wherein the audience comprise the viewer
User handle is user ID
Sheppard Fig 1 user ID, Abstract, Fig 7-9 and corresponding text 

[Wingdings font/0xA2] performing an action based on the estimated demographic information of the viewer Sheppard at least ¶ 18, e.g. advert

Although 
Sheppard Fig 7-9 and corresponding text 
User handle - Sheppard Fig 1 user ID, Abstract
NOT EXPLICIT in Sheppard, e.g. Fig 7 and corresponding text is getting demographic from handle
[Wingdings font/0xA2] estimating demographic information of the viewer, wherein said estimating the demographic information of the viewer is performed automatically by a computerized device based on the stream data and based on the handle of the viewer 
Cesare (NPL: “How Well can Machine Learning Predict Demographics of Social Media Users?” YEAR: 2017)

    PNG
    media_image2.png
    717
    728
    media_image2.png
    Greyscale


Sheppard and Cesare are analogous prior art. It would have been obvious looking at Sheppard to consult the works of colleagues and find Cesare and Cesare’s inferring demographic from username and combine it with Sheppard’s user ID or handle for the predictable result of estimating demographic.

CLAIM 22. The method of claim 1, wherein said estimating the demographic information comprises:
[Wingdings font/0xA2] obtaining one or more messages associated with the handle
[Wingdings font/0xA2] analyzing the one or more message to estimate the demographic information 
Sheppard ¶ 18-23
CLAIM 33. The method of claim 2, wherein the one or more messages comprise
[Wingdings font/0xA2] one or more online chat messages that are performed over the live-streaming platform, while the video stream is provided to the audience Sheppard at least ¶ 18-23

CLAIM 44. The method of claim 2, wherein the one or more messages comprise
[Wingdings font/0xA2] one or more online chat messages that are performed over the live-streaming platform,
Sheppard at least Fig 1-5 and corresponding text 

wherein the one or more online chat messages comprise
[Wingdings font/0xA2]  historic messages that are identified as originating from the handle during a provisioning of a different video stream via the live-streamlining platform Sheppard at least Fig 1-5 and corresponding text, ¶ 31-36

CLAIM 6
Sheppard already mentions handle ¶ 21
6. The method of claim 1, wherein said estimating the demographic information comprises
[Wingdings font/0xA2] analyzing a text defining the handle to estimate the demographic information therefrom Getting demographic from name text is old, well known, common sense 
Cesare e.g. p1, 4-11
The motivation to combine the references is stated above.

CLAIM 77. The method of claim 6, wherein
[Wingdings font/0xA2] the handle is not associated with any participation in an online chat that is performed by the live-streaming platform during the provisioning of the video stream Sheppard ¶ 3, handle can be for a game 
Cesare p.1 infer demographic from handle alone
The motivation to combine the references is stated above.

CLAIM 88. The method of claim 6, wherein said analyzing the text defining the handle comprises: 
[Wingdings font/0xA2] determining, based on the text defining the handle, at least one of: 
a gender of the viewer, 
a nationality of the viewer, and 
an age of the viewerCesare e.g. p1, 4-11
The motivation to combine the references is stated above.

CLAIM 99. The method of claim 6, wherein said analyzing the text defining the handle comprises:
[Wingdings font/0xA2] extracting a sub-portion of the text defining the handle; and
[Wingdings font/0xA2] determining the demographic information based on the sub-portion of the text defining the handle Cesare e.g. p1, 4-11

CLAIM 1010. The method of claim 6, wherein said analyzing the text defining the handle comprises:
[Wingdings font/0xA2] utilizing a handle similarity measurement, wherein the handle similarity measurement is based on groups of handles having similar estimated demographic information associated therewith, whereby implicitly defining contextual similarity between handles 
Cesare e.g. p.8
The motivation to combine the references is stated above.

CLAIM 1212. The method of claim 1, wherein said estimating the demographic information comprises:
[Wingdings font/0xA2] obtaining historic viewing information of the handle with respect to historic streams, wherein each historic stream is associated with an historic stream data; and
[Wingdings font/0xA2] estimating the demographic information based on the historic stream data Sheppard Abstract, Fig 1, ¶ 3 Fig 7-9 and corresponding text 

CLAIM 1313. The method of claim 1, wherein the stream data comprises at least one of:
 a content type of the video stream
 a language of the video stream
 a time in which the video stream is provided and
 information about a streamer providing the video stream Sheppard US 20150067075 Abstract, Fig 1, ¶ 3 Fig 7-9 and corresponding text

CLAIM 14
14. The method of claim 1,
[Wingdings font/0xA2] wherein said obtaining the handle of the viewer and said estimating the demographic information is performed with respect to a plurality of viewers of the video stream and
Sheppard Abstract, Fig 1, ¶ 3 Fig 7-9 and corresponding text

[Wingdings font/0xA2] wherein said performing the action comprises:
 estimating an aggregated demographic information of the audience, wherein said estimating the aggregated demographic information is performed based on the demographic information of the plurality of viewers
Sheppard Abstract, Fig 1, ¶ 3 Fig 7-9 and corresponding text

[Wingdings font/0xA2] performing one or more actions based on the aggregated demographic information of the audience 
Sheppard at least ¶ 18, e.g. advert
CLAIM 1515. The method of claim 14, wherein the audience comprise the
[Wingdings font/0xA2] plurality of viewers and a set of additional viewers, wherein said estimating the aggregated demographic information is performed without having a direct estimation of the demographic information of the set of additional viewers 
Cesare e.g. p.10 infer; one can draw a conclusion about a population from a representative sample
The motivation to combine the references is stated above.
CLAIM 1616. The method of claim 1, wherein said performing the action comprises at least one of:
[Wingdings font/0xA2] providing an added content in the video stream based on the estimated demographic information of the viewer
[Wingdings font/0xA2] providing a content externally to the video stream based on the estimated demographic information of the viewer
[Wingdings font/0xA2] providing a content to another viewer based on the estimated demographic information of the viewer
[Wingdings font/0xA2] performing a promotion action based on the estimated demographic information of the viewer to promote the video stream to at least one potential viewer and
[Wingdings font/0xA2] modifying resources allocated for streaming the video stream, whereby affecting a service level of provisioning of the video stream Sheppard at least ¶ 18

Claim 5 18 20 rejected under 35 USC 103 over Sheppard/Cesare in view of Bergsma (NPL)


CLAIM 55. The method of claim 2, wherein the one or more messages 
[Wingdings font/0xA2] are obtained from a different platform than the live-streaming platform, 
Sheppard at least Fig 5-9
Cesare Fig 2 gives examples of different platforms 

NOT EXPLICIT in Sheppard
wherein the one or more messages are identified as belonging to a user having a user name that is within a similarity measurement threshold to the handle, wherein one or more messages are publicly visible in the different platform 
Cesare points us to Bergsma (NPL: Name and Location Clustering on Twitter (Year: 2013)) and clustering. Cluster defines includes similarity threshold

Sheppard and Bergsma are analogous prior art. It would have been obvious looking at Sheppard to consult the works of colleagues and find Bergsma’s clustering and combine it with Sheppard’s user ID or handle for the predictable result of estimating demographic.

Cesare and Bergsma are analogous prior art. It would have been obvious looking at Cesare to consult the works of colleagues and find Bergsma’s clustering and combine for the predictable result of estimating demographic.

CLAIM 18 2018. The computerized apparatus of claim 17, wherein
[Wingdings font/0xA2] said obtaining the handle of the viewer and said estimating the demographic information is performed with respect to a plurality of viewers of the video stream
[Wingdings font/0xA2] wherein said performing the action comprises: 
estimating an aggregated demographic information of the audience,
[Wingdings font/0xA2] wherein said estimating the aggregated demographic information is performed based on the demographic information of the plurality of viewers; and
[Wingdings font/0xA2] performing one or more actions based on the aggregated demographic information of the audience
Cesare points us to Bergsma (NPL: Name and Location Clustering on Twitter (Year: 2013)) and clustering. Cluster defines includes similarity threshold

Sheppard and Bergsma are analogous prior art. It would have been obvious looking at Sheppard to consult the works of colleagues and find Bergsma’s clustering and combine it with Sheppard’s user ID or handle for the predictable result of estimating demographic.

Cesare and Bergsma are analogous prior art. It would have been obvious looking at Cesare to consult the works of colleagues and find Bergsma’s clustering and combine for the predictable result of estimating demographic.

Claim 11 rejected under 35 USC 103 over Sheppard/Cesare in view of Kim (US 20220101326)


CLAIM 11
NOT EXPLICIT in Sheppard11. The method of claim 10, wherein the contextual similarity comprises
[Wingdings font/0xA2] a conceptual similarity between
 a first alphabetical element in a first handle and between
 a second alphabetical element in a second handle,
 wherein the first alphabetical element and the second alphabetical element are textually different in a measurement above a spelling mistake threshold Kim Fig 7-8 and corresponding text 

It would have been obvious looking at Sheppard to consult the works of colleagues as to estimating demographics and find Kim and combine the two for the predictable result of using Kim’s teaching for comparing two handles to estimate demographics.

This is simply Combining Prior Art Elements According to Known Methods. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681